Appellant as complainant filed his bill of complaint to cancel fourteen promissory notes and for other relief. An answer was filed to certain portions of the bill of complaint which was tested by a motion to dismiss and a motion to strike as to that part seeking affirmative relief. Both motions were overruled. Testimony was taken and a final decree was entered for defendant for attorneys' fees and for judgment on the notes. From this judgment, the present appeal was prosecuted.
It is urged here that the answer was insufficient, that some of the notes were improperly accelerated, and that the transaction was infected with usury.
We have examined these questions and it is not shown that the chancellor committed error. We cannot see that a discussion of them would serve any useful purpose so the judgment appealed from is affirmed.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.